AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                       Duron Holmes                                    )
                            Plaintiff                                  )
                        v.                                             )     Civil Action No.      5:17-cv-1531-RBH
 Commissioner of the Social Security Administration                    )
                           Defendant                                   )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)             the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of          %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
 other: The decision of the Commissioner is affirmed.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable R. Bryan Harwell, United States District Judge, who adopted the Report and
Recommendation of the Honorable Magistrate Judge Kaymani D. West.

                                                                           ROBIN L. BLUME
Date: December 28, 2018                                                    CLERK OF COURT


                                                                                                     s/Debbie Stokes
                                                                                        Signature of Clerk or Deputy Clerk
